On November 15, 1999, the defendant was sentenced to a thirteen (13) month commitment to the Montana State Prison, followed by a four (4) year probationary period, plus an additional ten (10) years as a persistent felony offender. These sentences shall run concurrently with each other and concurrently with the four (4) year supervised release. The thirteen (13) month sentence and persistent felony offender sentence shall run consecutively to the sentence imposed in cause number DC-95-11881.
On March 2, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Nik Geranios. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson, Member, Hon. David Cybulski.